Foote, J. (dissenting):
I dissent and vote for affirmance.
The finding that Thorne & Angelí did adopt the uniform improvement plan for the tract, whereby it was to be used for private residences only, is, I think, supported by sufficient evidence. The plan was embodied in the deeds to them of the tract, and they covenanted with their grantors to follow it in the sale of lots, and they did, in fact, follow it as to most of the lots. In the few cases, relatively, where they conveyed lots without incorporating the restrictions in the deeds, the purchasers had notice of the uniform building plan in the deeds to Thorne & Angelí in their chain of title. This put them upon inquiry as to whether Thorne & Angelí had undertaken to carry out the plan. They were not, therefore, purchasers without notice of the plan, but held title subject to such equities in favor of other lot owners as existed against Thorne & Angelí, their grantors. (Silberman v. Uhrlaub, 116 App. Div. 869; Boyden v. Roberts, 131 Wis. 659; Allen v. City of Detroit, 167 Mich. 464; 133 N. W. Rep. 317; Collins v. Castle, L. R. 36 Ch. Div. 243; Matter of Birmingham and District *212Land Co. and Allday, L. R. 1 Ch. Div. [1893] 342; Tallmadge v. East River Bank, 26 N. Y. 105.)
Whether the owners of the so-called unrestricted lots may in equity be restrained from violating the restrictions and thus defeat the plan depends, I think, in part upon whether lots of other purchasers were sold upon representations of Thorne & Angelí that the tract was or was to be restricted to private dwellings; to what extent the plan has been carried out by the erection of dwellings, and whether so many of the so-called unrestricted lots have been applied to other uses as to defeat the general plan.
But assuming that upon this record it may not be held that the owners of the so-called unrestricted lots can be restrained from violating the restrictions, still I think the number of these lots is so small relatively to the number of restricted lots, and their location is such with reference to the lots of the parties here, being for the most part in other blocks separated by intervening streets, that the general improvement plan as to this block, at least, has not been defeated.
The following authorities, I think, support this conclusion: Silberman v. Uhrlaub (supra); Barnett v. Vaughan Institute (119 N. Y. Supp. 45); Coates v. Cullingford (147 App. Div. 39); Hano v. Bigelow (155 Mass. 341); Bacon v. Sandberg (179 id. 396); Donahoe v. Turner (204 id. 274); Frink v. Hughes (133 Mich. 63); Clark v. Martin (49 Penn. St. 289).
As to plaintiff’s standing to maintain this action by virtue of his ownership of lot 42, it is to be observed that there is no finding as to plaintiff’s ownership of that lot, and that the judgment rests wholly upon his right as the owner of lots 11 and 12 in block “A.” As to these lots 11 and 12, it is true that they were first conveyed by Thome & Angelí to one Crocker, and that about one month earlier Thorne & Angelí had conveyed to Crocker four other lots in another block in the tract without restrictions. Crocker subsequently conveyed these four lots by deeds which contained the restrictions. Assuming, however, that this did not bring the lots into the general plan, still they were located so far from the block in which are the lots of the parties here that this purchase by Crocker without restrictions should not be held to estop Crocker, or his successors in title, *213from enforcing the restrictions as to the lots in block A as the owner of lots 11 and 12 in that block.
It will conform more nearly to the intent of the parties to hold that the four lots first sold to Crocker formed no part of the tract as to which the general plan applies.
The question as to whether after a general improvement plan for a tract of land has been adopted and lots conveyed to purchasers restricting their use to conform to the plan, the conveyance of a few lots without restrictions will thereby defeat the plan and render the restrictions unenforcible as to any lot was not involved or decided in Korn v. Campbell (192 N. Y. 490), and that case should not, I think, control the decision here upon that question.
Merrell, J., concurred.
Judgment reversed and new trial granted, with costs to the appellants to abide the event.